DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/21 has been entered.
 Claims 1 and 8 have been amended. Claim 12 has been added. Claim 9 has been canceled. Claims 1-8 and 10-12 are pending and under examination.  
Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description

Claims 1-4, 8-9, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of inhibiting angiogenesis in a subject having a disease or disorder dependent or modulated by angiogenesis, the method comprising administering to a subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising:(i) a pharmaceutically acceptable carrier and (ii) an isolated anti-DEspR antibody or antigen-binding fragment thereof that specifically binds DEspR (dual endothelin/VEGF signal peptide receptor) of SEQ ID NO: 3 and that has an EC50 for binding to DEspR of SEQ ID NO: 3 of 12µg/ml or less.
A  method of inhibiting angiogenesis in a subject having a disease or disorder dependent or modulated by angiogenesis, the method comprising administering to a subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising:(i) a pharmaceutically acceptable carrier and (ii) an isolated anti-DEspR antibody or antigen-binding fragment thereof that specifically binds DEspR (dual endothelin/VEGF signal peptide receptor) of SEQ ID NO: 3 and that has an EC50 for binding to DEspR (dual endothelin/VEGF signal peptide receptor) of SEQ ID NO: 3 of 12 µg/ml or less does not meet the written description provision of 35 U.S.C. 112(a). 
The claims encompass a genus of antibodies are described solely in terms of their functions(s). The genus of antibodies have the required functions of specifically binds DEspR (dual endothelin/VEGF signal peptide receptor) of SEQ ID NO: 3 and an EC50 for binding to DEspR (dual endothelin/VEGF signal peptide receptor) of SEQ ID NO: 3 of 12 µg/ml or less. In some claimed embodiments, the antibody or antigen binding fragment thereof has one of the 
 However, with the exception of antibody 6g8IgG4 humab 1, which has an EC50 of 12 µg/ml of less for binding to the 6G8G7 peptide; inhibits neutrophil activation and inhibits bFGF-mediated VEGF-independent angiogenesis of HUVECs; and 6g8IgG4 humab1, 68IgG1 humab, 6g8IgG4 humab2 and m6g8, which bind DEspR of SEQ ID NO: 3 and have an EC50 for binding to DEspR of SEQ ID NO: 3 of 12µg/ml, the specification does not provide guidance regarding antibodies having the claimed functions. The specification does not provide adequate written description to identify the broad genus of the claims because the specification does not disclose a correlation between the necessary structure of the antibody, and the claimed functions to be maintained (i.e. inhibiting angiogenesis in a subject having a disease or disorder dependent or modulated by angiogenesis, specifically binding to DEspR, specifically binding to DEspR of SEQ ID NO: 3, specifically binding to an epitope of DEspR of SEQ ID NO:1 or SEQ ID NO: 2, and/or neutralizing DEspR and having an EC50 of 12 µg/ml of less for binding to DEspR of SEQ ID NO: 3, an IC50 of 3.0µg/ml or less for inhibiting activated neutrophil survival or human 
Additionally, the specification fails to disclose a representative number of species. The specification discloses a single antibody, 6g8IgG4 humab 1 that possesses the functional characteristics recited in the claims. Although the specification discloses the monoclonal antibody 6G8G7 and derivatives thereof, all of which bind to an epitope of DEspR of SEQ ID NO: 1, only 6g8IgG4 humab 1 possesses the claimed functions. Thus, the genus has substantial variation because of the numerous alternatives and combinations permitted. MPEP §2163 states that for a generic claim, the genus can be adequately described if the disclosure presents In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).
Further, the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]; emphasis added. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
Accordingly, the specification also does not provide adequate written description to identify the broad genus of the claims, claimed only by a partial structure and functional characteristics and not structures per se, because inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the breadth and variation within the claimed genus. Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous antibodies had not yet been identified and thus the specification represents little more 
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies was not enough to support the genus of all neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. The instant case has many similarities to AbbVie above. First, the claims clearly attempt to define the genus of anti-DEspR antibodies by the functions of inhibiting angiogenesis in a subject having a disease or disorder dependent or modulated by angiogenesis, specifically binding to DEspR of SEQ ID NO: 3, specifically binding to an epitope of DEspR of SEQ ID NO: 1 or SEQ ID NO: 2, binding to DEspR with a particular EC50, inhibiting activated neutrophil survival or human angiogenesis and having a particular dissociation constant for binding DEspR. As noted by AbbVie above, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description. Second, there is no information in the specification based upon which one of skill in the art would conclude that the disclosed species for which applicant has identified as having the recited functions would be representative of the entire genus. The specification discloses no 
Anti-DEspR antibodies comprising fewer than six CDRs do not meet the requirements under 35 U.S.C. 112 first paragraph because the skilled artisan cannot envision the detailed chemical structure of the encompassed antibody variants, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. Paul (Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapter 8, pages 292-295, 1993) teaches that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences, which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (See pages 293-295).  While some publications acknowledge that CDR3 is important for antigen binding, the conformations of other CDRs as well as the framework are equally important in antigen binding. For example, MacCallum et al. (Journal of Molecular Biology, 262:732-745, 1996) analyzed antigen-contacting residues and combining site shape of various antibodies and state that although CDR3 of the heavy chain and light chain dominate, a number of residues outside of the standard CDR definitions make antigen contacts (See page 733) . MacCallum et al. teach that antigens tend to bind to the antibody residues located at the center of the combining site where the six CDRs meet (See abstract and page 742) and less central CDR residues are only contacted by large antigens (See page 733 and 735). MacCallum et al. further teach that non-contacting residues are important in defining "canonical" backbone conformations. 
The fact that not just one CDR is essential for antigen binding or maintaining the 
Further, Sela-Culang et al. 2013 (The structural basis of antibody-antigen recognition; Frontiers in Immunology 4(302):1-13) teach the hypervariable loops within the variable domains of antibody polypeptides are widely assumed to be responsible for antigen recognition while the constant domains are believed to mediate effector activation, but that recent analysis indicates that their clear functional separation between the two regions is an over-simplification (see per se and thereby does not provide adequate written description support for which structural features of any given polypeptide would predictably retain their functional activities.
The diversity of antibodies binding a single antigen is discussed by Ferrara et al. (mABs, 2015; 7(1): 32-41). Ferrara et al. teach that generation of antibodies to a single antigen using two rounds of phage display results in an antibody library comprising 105-106 antibodies (See page 36). Ferrara et al. teach that there is substantial variation in the genus of antibodies that bind a single antigen, on the order of hundreds of different sequences and states "The number of different HCDR3s selected against the test antigens ranges from 74 to 460, with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account" (See page 36). Given that Ferrara et al. teach 
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a plurality of antibodies that may not have the biological functions recited in the claims.  With the exception of antibody 6g8IgG4 humab1, which has an EC50 of 12 µg/ml or less for binding to the 6G8G7 peptide, inhibits neutrophil activation, and inhibits bFGF-mediated VEGF-independent angiogenesis of HUVECs; and 6g8IgG4 humab1, 6g8IgG1 humab, 6g8IgG4 humab2 and m6g8, which bind DEspR of SEQ ID NO: 3 and have an EC50 for binding to DEspR of SEQ ID NO: 3 of 12µg/ml, the instant specification does not describe any antibody having the claimed functions (i.e. inhibiting angiogenesis in a subject having a disease or disorder dependent or modulated by angiogenesis, specifically binding to DEspR of SEQ ID NO: 
Therefore, only antibody 6g8IgG4 humab1, 6g8IgG1 humab1, 6g8IgG4 humab2 and m6g8, but not the full breadth of the claims (encompassing functionally defined antibodies) meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115). 
Applicant’s Arguments
Applicant argues that the Examiner has not considered the specification’s disclosure of other, structurally diverse antibodies. Applicant argues that the 6g8g7 hybridoma was found to comprise two variable heavy and three variable light chain sequences. Applicant argues that when tested individually, different combinations of heavy and light chains showed binding to the 6g8g7 antigenic peptide. Applicant argues that this pool of antibodies has an EC50=4.96±1.4µg/ml, which meets the limitation of claim 1. Applicant argues that this demonstrates that the specification provides a number of structurally diverse antibodies that bind to DEspR of SEQ ID NO: 3 and have at least one of the activities recited in claim 1.   
Applicant argues that the advisory action is incorrect in stating that the specification fails to describe a variety of species that reflect the variation within the genus. Applicant argues that the structurally diverse species is represented by the pooled antibodies of 6g8g7, and one of these pool members was selected as the lead candidate for humanization and further testing, giving rise to humab 1 and humab 2. Applicant argues that the advisory action acknowledged that the hybridoma 6g8g7 pooled antibody and some of the clones derived therefrom (e.g., candidate 1, 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant's argument that the specification discloses other, structurally diverse antibodies, the species disclosed are not representative of the vast genus of antibodies encompassed by the claims. It is acknowledged that hybridoma 6g8g7 is a pooled antibody that comprises two heavy variable chains and three variable light chains and that multiple clones were constructed using various combinations of the heavy and light chains. However, the claims are not limited to this subset of antibodies. The claims encompass any number of antibodies that are defined only by the functions of binding to DEspR of SEQ ID NO: 3 and inhibiting angiogenesis. The amino acid sequence set forth in SEQ ID NO: 3 is an 85 amino acid polypeptide sequence. The specification fails to disclose or point to exactly what the epitope in that sequence is to which the pooled antibodies bind. It should be noted that antibodies can bind to a region as small as 4-6 amino acids. In some instances, antibodies bind to conformational epitopes that are not linear or consecutive. This increases exponentially the number of possible epitopes present in the 85 amino acid polypeptide sequence that have not been defined, and this in turn, increases exponentially the number of potential antibodies that can bind an epitope on SEQ ID NO:3. As noted in the rejection above, thousands of antibodies can be generated to a single antigen. Given the highly diverse nature of antibodies, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics. Therefore, one could not readily envision members of the broadly claimed genus.
D for binding DEspR of SEQ ID NO: 3 of 2.5µg/ml of less (see claim 12). That is, there is no evidence that where an antibody binds to the claimed sequence, it inherently must also achieve the additional functions recited in the claims. While the Federal Court has recognized that “the written description requirement can in some cases be satisfied by functional description,” It has made clear that “such functional description can be sufficient only if there is also a structure-function relationship known to those of ordinary skill in the art.” In re Wallach, 378 F.3d 1330, 1335 (Fed. Cir. 2004); see also, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) (holding that the written description requirement would be satisfied “if the functional characteristic of preferential binding ... were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed”); Amgen Inc. v. Sanofi, 782 F.3d 1367, 1378 (Fed. Cir. 2017) (holding that an “adequate written description must contain enough information about the actual makeup of the claimed products”).
In response to Applicant’s argument that the advisory action acknowledged that the specification provides support for antibodies that bind to SEQ ID NO: 3, it should be noted that the Examiner acknowledged support for structurally described antibodies having the function of binding to SEQ ID NO:3. Although claim 1 has been amended to delete clause b and c, the claims still describe the antibodies by their function, and provide no structure for the antibodies. That is, the genus of antibodies is described by what it does, and not what it is. 

Regarding the PTAB decision in Ex Parte Ambati, Appeal 2017-011580, the fact pattern of the cited case is different from the instant claims. The Court held that the claims met the written description provision because the inventors cited four US Patents and five US patent 
Claim Status
Claims 5, 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note, claims 5, 6, and 11 encompass non-elected species. Applicant should amend the claims such that only the elected species are present.
Claim 10 is allowed.
Claims 1-4, 8-9, and 12 are rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646